Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 24 and 25 directed to an invention non-elected without traverse.  Accordingly, claims 24 and 25 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 24 and 25 are cancelled.
		
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 1 recites an automated cutting system for reducing the size of a material by making at least one lateral cut along a Y- direction of the material, the automated cutting system comprising an apparatus comprising: at least a first deburring means associated with the first torch arm and translatable in the Y-direction to perform a first deburring operation, the first-2-Application No. 16/866,105Technology Center 3761Reply dated May 18, 2022In Response to Office Action dated February 18, 2022 deburring means comprising means for translating the first deburring means in the Y-direction in synchrony with translation of the first torch in the Y-direction, an oxidizing gas, a first deburring device that emits a first oxidizing gas stream of the oxidizing gas, and means for oscillating the first deburring device in the Y-direction, the means for translating the first deburring means in the Y-direction and the means for oscillating the first deburring device in the Y-direction operating to locate the first oxidizing gas stream to simultaneously remove burrs along the lateral cut produced by the first torch in synchrony with the translation of the first torch in the Y- direction as the lateral cut is being produced by the first torch to oxidize the burrs before the burrs solidify, the oscillating

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
7/6/2022